4DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (US 20200280699 A1) in view of Li (US 20190039633 A1).
Regarding claim 1, Omori discloses a train monitoring system (fig. 1) using 
a train monitoring device (1 and 50 of fig. 1) that is mounted on a train (100 of fig. 1, [0027]) and uses 
a plurality of cameras (106-117 of fig. 1) for imaging around the train from different sides (106-117 of fig. 1, [0027] the cameras 106 to 117 are installed on at least some of the carriages making up the train 100 to capture images of the exterior of the carriages, figs. 3-7), 

when the train stops at a station (figs. 3-6, the train stops at a station platform), select one of the plurality of cameras ([0040, 0044, 0046, 0049, and 0051] selecting camera for displaying image on the display device, 1 of fig. 1);
 It is noted that Omori does not disclose one of the plurality of cameras as a rear imaging camera for imaging a rear side in a traveling direction of the train; after the train departs from the station, acquire image data imaged by the rear imaging camera; and transmit the image data to the outside.
Li teaches one of the plurality of cameras as a rear imaging camera for imaging a rear side in a traveling direction of the train (1103 and 1104 of figs. 1 and 2); 
after the train departs from the station ([0025] the cameras 1101-1104 are able to capture images without skipping any sections of the railroad track 120, even when the train 100 travels up to 400 kilometers per hour. Further, it should be understood that use of the train-mounted cameras 1101-1104 permits images to be captured and analyzed during normal operation of the train 100. This disclosure teaches the cameras capture images when the train departs), 
acquire image data imaged by the rear imaging camera (1103 and 1104 of figs. 1 and 2, [0024-0025] the cameras 1103 and 1104 capture images on the rearward of the train); and 
transmit the image data to the outside (1101-1104 of figs. 1 and 2, transmit image to the fixed ground station 202 of fig. 2).
Taking the teachings of Omori and Li as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear imaging camera of Li into the train monitoring system of Omori to generate an image related to improves the image quality of images obtained during travelling even in inferior environmental conditions.
Regarding claim 2, Omori modified by Li teaches the train monitoring system of claim 1. Li further teaches wherein the train monitoring device includes 
an image analyzing unit (210 of fig. 2, 510-550 of fig. 5, [0027]) configured to recognize abnormality based on the image data (fig. 4 the anomalies may correspond to damage to the tracks, foreign objects, and so on), and a display unit (240 of fig. 2) configured to display the image data (560 of fig. 5, [0048]the mobile application may display the received image(s), as well as a map with the GPS coordinates flagged so that the user can physically locate the detected anomalies), and 
the control unit (210 of fig. 2) notifies the display unit or the outside of an alarm when the image analyzing unit recognizes the abnormality ([0027 and 0048] a user of the handheld device may be notified of the detected anomalies and take appropriate remedial measures, and the classify the type of damage that each identified anomaly represents and include indications of those types of damages in the report that is generated and pushed to the handheld device).
	Regarding claim 3, Omori modified by Li teaches the train monitoring system of claim 1, Li further teaches wherein in the train (100 of fig. 1), 
a first front camera of the cameras configured to image one end side at one end in the traveling direction (1103 and 1104 of figs. 1 and 2) and 
a second front camera of the cameras configured to image the other side at the other end in the traveling direction are installed (1101 and 1102 of figs. 1 and 2), and 
1-1104 may continuously capture images, either individually or as the frames of a video), 
the control unit ([0030-0032]) sets one of the first front camera and the second front camera as the rear imaging camera depending on the traveling direction (1101-1104 of figs. 1 and 2, [0025] it should be understood that use of the train-mounted cameras 1101-1104 permits images to be captured and analyzed during normal operation of the train 100).
Regarding claim 4, Omori further teaches the train monitoring system of claim 1, wherein in the train (100 of fig. 1), 
a first side camera of the cameras configured to image one lateral side of the traveling direction (106-111 of fig. 1) and 
a second side camera of the cameras configured to image the other lateral side of the traveling direction are installed together on both lateral sides with respect to the traveling direction (112-117 of fig. 1), 
in the train monitoring device (50 and 100 of fig. 1), 
the control unit (11 of fig. 1) sets one of the first side camera and the second side camera on both lateral sides as the rear imaging camera depending on the traveling direction and the positional relationship between the train and a platform (figs. 3 and 7).
Regarding claim 6, Omori modified by Li teaches the train monitoring system of claim 1. 
Li further teaches wherein the train monitoring device (100 and 110 of fig. 2) transmits the image data to a central station fixed on the ground (202 of fig. 2), and 
the central station (202 of fig. 2) includes an image analyzing unit (210 of fig. 2) configured to recognize abnormality based on the image data (fig. 4, 510-550 of fig. 5, and [0027, 0032]), and 

Regarding claim 7, Omori modified by Li teaches the train monitoring system of claim 2, Li further teaches wherein in the train (100 of fig. 1), 
a first front camera of the cameras configured to image one end side at one end in the traveling direction (1103 and 1104 of figs. 1 and 2) and 
a second front camera of the cameras configured to image the other side at the other end in the traveling direction are installed (1101 and 1102 of figs. 1 and 2), and 
in the train monitoring device (100 of fig. 1, [0025] In operation, the cameras 1101-1104 may continuously capture images, either individually or as the frames of a video), 
the control unit ([0030-0032]) sets one of the first front camera and the second front camera as the rear imaging camera depending on the traveling direction (1101-1104 of figs. 1 and 2, [0025] it should be understood that use of the train-mounted cameras 1101-1104 permits images to be captured and analyzed during normal operation of the train 100).
Regarding claim 8, Omori modified by Li teaches the train monitoring system of claim 2, Omori further teaches wherein in the train (100 of fig. 1), 
a first side camera of the cameras configured to image one lateral side of the traveling direction (106-111 of fig. 1) and 

in the train monitoring device (50 and 100 of fig. 1), 
the control unit (11 of fig. 1) sets one of the first side camera and the second side camera on both lateral sides as the rear imaging camera depending on the traveling direction and the positional relationship between the train and a platform (figs. 3 and 7).
Regarding claim 9, Omori teaches the train monitoring system of claim 3, 
Omori further teaches wherein in the train (100of fig. 1), 
a first side camera of the cameras configured to image one lateral side of the traveling direction (106-111 of fig. 1) and 
a second side camera of the cameras configured to image the other lateral side of the traveling direction are installed together on both lateral sides with respect to the traveling direction (112-117 of fig. 1), 
in the train monitoring device (50 and 100 of fig. 1), 
the control unit (11 of fig. 1) sets one of the first side camera and the second side camera on both lateral sides as the rear imaging camera depending on the traveling direction and the positional relationship between the train and a platform (figs. 3 and 7).
Regarding claim 13, Omori modified by Li teaches the train monitoring system of claim 2, Li further teaches wherein the train monitoring device (100 of fig. 1, 110 of fig. 2) transmits the image data to a central station fixed on the ground (202 of fig. 2), and 

transmits an alarm to another train when the image analyzing unit recognizes the abnormality (560 of fig. 4, [0027 and 0048] The track inspection application may further generate a report detailing the detected anomalies and push the same to a user's handheld device, in order to notify the user of the anomalies and allow appropriate remedial measures to be taken, fig. 4, the report detailing the detected anomalies is treated as an alarm, and the user’s handheld device is used by a personnel in other train).
Regarding claim 14, Omori modified by Li teaches the train monitoring system of claim 3, Li teaches wherein the train monitoring device (110 of fig. 2) transmits the image data to a central station fixed on the ground (202 of fig. 2), and 
the central station (202 of fig.2) includes an image analyzing unit (210 of fig. 2) configured to recognize abnormality based on the image data (fig. 4, 510-550 of fig. 5, and [0027, 0032]), and 
transmits an alarm to another train when the image analyzing unit recognizes the abnormality (560 of fig. 4, [0027 and 0048] The track inspection application may further generate a report detailing the detected anomalies and push the same to a user's handheld device, in order to notify the user of the anomalies and allow appropriate remedial measures to be taken, fig. 4, the report detailing the detected anomalies is treated as an alarm, and the user’s handheld device is used by a personnel in other train).

the central station (202 of fig.2) includes an image analyzing unit (210 of fig. 2) configured to recognize abnormality based on the image data (fig. 4, 510-550 of fig. 5, and [0027, 0032]), and 
transmits an alarm to another train when the image analyzing unit recognizes the abnormality (560 of fig. 4, [0027 and 0048] The track inspection application may further generate a report detailing the detected anomalies and push the same to a user's handheld device, in order to notify the user of the anomalies and allow appropriate remedial measures to be taken, fig. 4, the report detailing the detected anomalies is treated as an alarm, and the user’s handheld device is used by a personnel in other train).

Claims 5, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (US 20200280699 A1) in view of Li (US 20190039633 A1) as applied to claim 2, and further in view of Horn et al (US 20210197816 A1).
Regarding claim 5, Omori modified by Li teaches the train monitoring system of claim 1.
However, Omori and Li do not teach wherein each of the train monitoring device includes a speed recognition unit configured to recognize a speed of the train, and in the train monitoring device, the control unit starts imaging with the rear imaging camera when the speed recognized by the speed recognition unit reaches a first preset speed, and stops the imaging by the rear imaging camera when the speed reaches a second preset speed higher than the first preset speed and acquires the image data.

a speed recognition unit ([0070] SRR 320) configured to recognize a speed of the vehicle, and in the vehicle monitoring device (150 and 160 of fig. 2), 
the control unit starts imaging with the rear imaging camera (310 of fig. 7A, [0078] a YES path 338 may be followed to display the rearview camera on the display device 160 in block 310) when the speed recognized by the speed recognition unit reaches a first preset speed (320 and YES, 324, 330, 338 of fig. 7A), and 
stops the imaging by the rear imaging camera (314 of fig. 7A, [0074] If no, a NO path 322 is followed and a display of the rear camera is turned off in block 314) when the speed reaches a second preset speed higher than the first preset speed (320 and NO of fig. 7A) and acquires the image data (331’, 332’, 338’ and 310’ of fig. 7B, acquires the image data).
Taking the teachings of Omori, Li, and Horn as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the speed recognition unit to activate and deactivate the camera of Horn into the combined system of Omori and Li to determine a high, low, or moderate risk, or other risks for the control the speed of the train.
Regarding claim 10, Omori modified by Li teaches the train monitoring system of claim 2.
However, Omori and Li do not teach wherein each of the train monitoring device includes a speed recognition unit configured to recognize a speed of the train, and in the train monitoring device, the control unit starts imaging with the rear imaging camera when the speed recognized by the speed recognition unit reaches a first preset speed, and stops the imaging by 
	Horn teaches wherein each of the vehicle monitoring device (150 of fig. 2) includes 
a speed recognition unit ([0070] SRR 320) configured to recognize a speed of the vehicle, and in the vehicle monitoring device (150 and 160 of fig. 2), 
the control unit starts imaging with the rear imaging camera (310 of fig. 7A, [0078] a YES path 338 may be followed to display the rearview camera on the display device 160 in block 310) when the speed recognized by the speed recognition unit reaches a first preset speed (320 and YES, 324, 330, 338 of fig. 7A), and 
stops the imaging by the rear imaging camera (314 of fig. 7A, [0074] If no, a NO path 322 is followed and a display of the rear camera is turned off in block 314) when the speed reaches a second preset speed higher than the first preset speed (320 and NO of fig. 7A) and acquires the image data (331’, 332’, 338’ and 310’ of fig. 7B, acquires the image data).
Taking the teachings of Omori, Li, and Horn as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the speed recognition unit to activate and deactivate the camera of Horn into the combined system of Omori and Li to determine a high, low, or moderate risk, or other risks for control the speed of the train.
Regarding claim 11, Omori modified by Li teaches the train monitoring system of claim 3.
However, Omori and Li do not teach wherein each of the train monitoring device includes a speed recognition unit configured to recognize a speed of the train, and in the train monitoring device, the control unit starts imaging with the rear imaging camera when the speed 
	Horn teaches wherein each of the vehicle monitoring device (150 of fig. 2) includes 
a speed recognition unit ([0070] SRR 320) configured to recognize a speed of the vehicle, and in the vehicle monitoring device (150 and 160 of fig. 2), 
the control unit starts imaging with the rear imaging camera (310 of fig. 7A, [0078] a YES path 338 may be followed to display the rearview camera on the display device 160 in block 310) when the speed recognized by the speed recognition unit reaches a first preset speed (320 and YES, 324, 330, 338 of fig. 7A), and 
stops the imaging by the rear imaging camera (314 of fig. 7A, [0074] If no, a NO path 322 is followed and a display of the rear camera is turned off in block 314) when the speed reaches a second preset speed higher than the first preset speed (320 and NO of fig. 7A) and acquires the image data (331’, 332’, 338’ and 310’ of fig. 7B, acquires the image data).
Taking the teachings of Omori, Li, and Horn as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the speed recognition unit to activate and deactivate the camera of Horn into the combined system of Omori and Li to determine a high, low, or moderate risk, or other risks for the control the speed of the train.
Regarding claim 12, Omori modified by Li teaches the train monitoring system of claim 4. 
However, Omori and Li do not teach wherein each of the train monitoring device includes a speed recognition unit configured to recognize a speed of the train, and in the train 
	Horn teaches wherein each of the vehicle monitoring device (150 of fig. 2) includes 
a speed recognition unit ([0070] SRR 320) configured to recognize a speed of the vehicle, and in the vehicle monitoring device (150 and 160 of fig. 2), 
the control unit starts imaging with the rear imaging camera (310 of fig. 7A, [0078] a YES path 338 may be followed to display the rearview camera on the display device 160 in block 310) when the speed recognized by the speed recognition unit reaches a first preset speed (320 and YES, 324, 330, 338 of fig. 7A), and 
stops the imaging by the rear imaging camera (314 of fig. 7A, [0074] If no, a NO path 322 is followed and a display of the rear camera is turned off in block 314) when the speed reaches a second preset speed higher than the first preset speed (320 and NO of fig. 7A) and acquires the image data (331’, 332’, 338’ and 310’ of fig. 7B, acquires the image data).
Taking the teachings of Omori, Li, and Horn as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the speed recognition unit to activate and deactivate the camera of Horn into the combined system of Omori and Li to determine a high, low, or moderate risk, or other risks for the control the speed of the train.
	Regarding claim 16, Omori modified by Li and Horn teaches the train monitoring system of claim 5, Li further teaches wherein the train monitoring device (110 of fig. 2) transmits the image data to a central station fixed on the ground (202 of fig. 2), and 

transmits an alarm to another train when the image analyzing unit recognizes the abnormality (560 of fig. 4, [0027 and 0048] The track inspection application may further generate a report detailing the detected anomalies and push the same to a user's handheld device, in order to notify the user of the anomalies and allow appropriate remedial measures to be taken, fig. 4, the report detailing the detected anomalies is treated as an alarm, and the user’s handheld device is used by a personnel in other train).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brooks (US 20180201285 A1) discloses VEHICLE CONTROL SYSTEM AND METHOD FOR IMPLEMENTING SAFETY PROCEDURE.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425